*682Opinión disidente del
Juez Asociado Señor Negrón García.
I
El trasfondo procesal que, en lo pertinente, enmarca esta querella se remonta al 13 de enero de 1993, cuando el Tribunal Superior, Sala de San Juan (Hon. Wilfredo Alicea López, Juez), dictó Sentencia Parcial en el caso Civil KAG-91-1711, dando por desistido el pleito e incorporando la Estipulación y Acuerdo de Compraventa presentada por los demandantes a través del licenciado Nogueras Carta-gena y el Síndico Especial de la Oficina de Renovación Ur-bana y Vivienda. Sin embargo, poco después, el 16 de fe-brero, la Corporación de Renovación Urbana y Vivienda (C.R.U.V) solicitó formalmente al tribunal que dejase sin efecto la mencionada sentencia parcial. Dicha petición fue concedida, y el 23 de febrero se dispuso la paralización de los pagos ordenados por la sentencia parcial por un período de cuarenta y cinco (45) días y se citó las partes a una vista para el 15 de marzo. Dada la negativa de la Junta Ratifi-cadora de ratificar el acuerdo transaccional, el 26 de mayo el tribunal dejó sin efecto permanentemente la aludida sentencia.
No podemos suscribir la respetable Opinión mayoritaria pues entendemos que la “exhortación pública” que hizo el Ledo. Nicolás Nogueras Cartagena, en su carácter de Vice-presidente del Senado de Puerto Rico, a través del Comu-nicado de Prensa de 4 de marzo solicitando al Síndico Li-quidador a que cumpliese las estipulaciones acordadas, fue realizada bajo el conocimiento de que la legitimidad de dichas estipulaciones estaba en controversia sub júdice;(1) y *683ese proceder infringió los Cánones 11 y 14 del Código de Ética Profesional, 4 L.P.R.A. Ap. IX. Veamos.
I-H h-1
El Canon 11 del Código de Ética Profesional, supra, manda al abogado que ocupa un cargo público a abstenerse de ejercer influencia o presión indebida en los trámites judiciales.
Por otra parte, y en protección de la debida administra-ción de la justicia —para evitar la obstaculización de pro-cesos judiciales imparciales— el citado Canon 14 establece que todo abogado no debe facilitar la publicidad, a través de cualquier medio informativo, de su opinión respecto a pleitos pendientes o a hechos que señalen la probabilidad de casos en el futuro. In re Clavell Ruiz, 131 D.P.R. 500 (1992).
El texto del Comunicado de Prensa del licenciado No-gueras Cartagena, haciendo uso de sus prerrogativas sena-toriales, constituyó un claro intento de influenciar un pro-ceso pendiente ante los tribunales y, evidentemente, *684violentó la letra y el espíritu de estos preceptos deontoló-gicos, particularmente si recordamos que era abogado de récord en el proceso y tenía interés pecuniario directo en el resultado. Mediante su comunicado pidió al Síndico de la C.R.U.V. el cumplimiento de una sentencia que conocía ha-bía sido paralizada y cuestionada, incitando a la obstruc-ción de la debida administración de la justicia.
HH HH HH
No nos persuade la tesis del licenciado Nogueras Carta-gena respecto a que la controversia era de naturaleza pú-blica, y mediante la misma se intentaba perjudicar su ca-rácter como funcionario público. Argumenta que su exhortación se ajustó a una función pública,
“expresándose conforme a su conciencia en medio de una pugna dentro del partido de gobierno, contra los intereses crea-dos que perjudicaban la integridad de la función pública”. Informe de Conferencia entre Abogados de 16 de abril de 1997, pág. 16.
Es norma de arraigo constitucional que todo miembro de la Asamblea Legislativa goza de inmunidad parlamen-taria por sus votos y expresiones en una u otra cámara o en cualquiera de sus comisiones. Art. III, Sec. 14, Const. E.L.A., L.P.R.A., Tomo 1. Sin embargo, la inmunidad legis-lativa no constituye un privilegio absoluto, “[s] olamente es-tán protegidas actuaciones realizadas en el curso del pro-ceso de formular legislación, es decir, aquellos que son claramente parte del proceso legislativo”. Sobre qué cons-tituyen procesos legislativos legítimos, véase Romero Barceló v. Hernández Agosto, 115 D.P.R. 368 (1984).
Los propios argumentos del licenciado Nogueras Carta-gena evidencian que sus expresiones en el Comunicado de Prensa no están cobijadas por la inmunidad parlamen-taria. Primero, dicho comunicado versaba sobre una con-troversia privada pendiente ante los tribunales, en la cual *685el licenciado Nogueras Cartagena representaba a unos demandantes. Segundo, de ser cierto que su función pú-blica estaba siendo atacada y, por ende, su expresión fue en defensa de ese ataque, entonces no estaríamos ante actua-ciones legislativas protegidas, sino por el contrario, actua-ciones políticas claramente no cobijadas por la inmunidad parlamentaria. A modo ilustrativo, véanse: United States v. Brewster, 408 U.S. 501 (1972); Gravel v. United States, 408 U.S. 606 (1972).
No debemos abdicar a nuestro poder disciplinario cuando nos enfrentamos a conductas antiéticas de aboga-dos-legisladores que pretenden cubrir sus faltas bajo el manto de la inmunidad parlamentaria. “ ‘[L]os abogados que se sientan en la Legislatura son también funcionarios de esta corte’ ” —In re Rodríguez Torres, 106 D.P.R. 698, 745 (1978), opinión disidente del Juez Asociado Señor Ne-grón García— y su conducta está limitada por los cánones del Código de Ética Profesional.

 El Comunicado de Prensa disponía:
“Estoy exhortando al pueblo de Puerto Rico, en particular a los residentes de Villa Panamericana para que se tiren a las calles y protesten por la actitud injusta y *683discriminatoria asumida por el Síndico de la C.R.U.V. contra estos humildes puertorriqueños.
“Los residentes deben protestar ante los atropellos e injusticias y reclamar del Síndico de la C.R.U.V. [que] cumpla con la sentencia del Tribunal. La actitud asu-mida por estas oficinas debe investigarse a fondo.
“Las condiciones infrahumanas en que están viviendo estos residentes .de Villa Panamericana, merecen atención especial de parte de nuestro gobierno. No podemos continuar dándole la espalda a los pobres en Puerto Rico y el tratar de justificar lo injustificable amerita seria consideración, pues se trata de seres humanos, de exce-lentes puertorriqueños, viviendo en carne propia el dolor del sufrimiento, la marginación.
“El Síndico de la C.R.U.V. está en la obligación de terminar con este asunto, el tribunal dictó sentencia, una parte de los residentes de Villa Panamericana ya cobró, todavía quedan otros que esperan por sus dineros. No hay razón para esperar más.
“Cualquier acción futura de los residentes de Villa Panamericana está más que justificada. En el caso que yo garee[sic] los tribunales de Puerto Rico, todavía se le debe dinero. Los residentes de Villa Panamericana han sido tratados injustamente. La sentencia se le debe pagar sin más dilaciones a esta gente que tanto lo necesita, insisto que está más que justificada cualquier futura protesta, hasta lograr [que] se cumpla con la sentencia del tribunal.” (Énfasis suplido.) Anejo XIII, págs. 19-20.